Title: To Thomas Jefferson from Thomas Munroe, 17 December 1808
From: Munroe, Thomas
To: Jefferson, Thomas


                  
                     Saturday 17 Decem 1808
                  
                  T Munroe presents his respects to the President and begs leave to state to him that the Express mail from this Office via Orange C. Ho. Milton Charlottesville &c to Tennessee, mississippi and Orleans territories &c which has heretofore departed hence on tuesdays 3 OClk pM, to overtake the great stage mail from Fredericksburg for that route, will in future leave this Office at noon every tuesday; in consequence of a Change made in the Contract with the Carriers from Fredksburg by the Post Master Genl., this day communicated to T. Ms. Office.—
                  T. M. will be glad, if the Presidents leisure will admit of his casting his eye over the enclosed papers, before they are sent to the Committee, and; as he has heretofore done on similar occasions, be pleased to say whether he approves of the statement in reply—.
               